UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC.20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 or [] TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to For the Quarterly Period Ended June 30, 2007 Commission file number 000-50175 DORCHESTER MINERALS, L.P. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation or organization) 81-0551518 (I.R.S. Employer Identification No.) 3838 Oak Lawn Avenue, Suite 300, Dallas, Texas75219 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(214) 559-0300 None Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer[X] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.): Yes [] No [X] As of August 6, 2007, 28,240,431 common units of partnership interest were outstanding. TABLE OF CONTENTS DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I 3 ITEM 1.FINANCIAL INFORMATION 3 CONDENSED BALANCE SHEETS AS OF JUNE 30, 2007 (UNAUDITED) AND DECEMBER31,2006 4 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE30,2(UNAUDITED) 5 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE30,2007 AND 2006 (UNAUDITED) 6 NOTES TO THE CONDENSED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4.CONTROLS AND PROCEDURES 14 PART II 15 ITEM 1.LEGAL PROCEEDINGS 15 ITEM 1A.RISK FACTORS 15 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 ITEM 5.OTHER INFORMATION 15 ITEM 6.EXHIBITS 15 SIGNATURES 16 INDEX TO EXHIBITS 17 CERTIFICATIONS 18 2 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS Statements included in this report which are not historical facts (including any statements concerning plans and objectives of management for future operations or economic performance, or assumptions or forecasts related thereto), are forward-looking statements. These statements can be identified by the use of forward-looking terminology including “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue” or other similar words. These statements discuss future expectations, contain projections of results of operations or of financial condition or state other “forward-looking” information. In this report, the term “Partnership,” as well as the terms “us,” “our,” “we,” and “its” are sometimes used as abbreviated references to Dorchester Minerals, L.P. itself or Dorchester Minerals, L.P. and its related entities. These forward-looking statements are based upon management’s current plans, expectations, estimates, assumptions and beliefs concerning future events impacting us and therefore involve a number of risks and uncertainties. We caution that forward-looking statements are not guarantees and that actual results could differ materially from those expressed or implied in the forward-looking statements for a number of important reasons. Examples of such reasons include, but are not limited to, changes in the price or demand for oil and natural gas, changes in the operations on or development of our properties, changes in economic and industry conditions and changes in regulatory requirements (including changes in environmental requirements) and our financial position, business strategy and other plans and objectives for future operations. These and other factors are set forth in our filings with the Securities and Exchange Commission. You should read these statements carefully because they discuss our expectations about our future performance, contain projections of our future operating results or our future financial condition, or state other “forward-looking” information. Before you invest, you should be aware that the occurrence of any of the events herein described in this report could substantially harm our business, results of operations and financial condition and that upon the occurrence of any of these events, the trading price of our common units could decline, and you could lose all or part of your investment. PART I ITEM 1.FINANCIAL INFORMATION See attached financial statements on the following pages. 3 DORCHESTER MINERALS, L.P. (A Delaware Limited Partnership) CONDENSED BALANCE SHEETS (In Thousands) June 30, December 31, 2007 2006 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 14,537 $ 13,927 Trade receivables 6,557 6,088 Net profits interests receivable - related party 5,149 4,126 Current portion of note receivable - related party 29 50 Prepaid expenses 25 - Total current assets 26,297 24,191 Note receivable - related party less current portion - 5 Other non-current assets 19 19 Total 19 24 Property and leasehold improvements - at cost: Oil and natural gas properties (full cost method): 291,875 291,875 Less accumulated full cost depletion 155,733 148,064 Total 136,142 143,811 Leasehold improvements 512 512 Less accumulated amortization 134 109 Total 378 403 Net property and leasehold improvements 136,520 144,214 Total assets $ 162,836 $ 168,429 LIABILITIES AND PARTNERSHIP CAPITAL Current liabilities: Accounts payable and other current liabilities $ 849 $ 303 Current portion of deferred rent incentive 39 39 Total current liabilities 888 342 Deferred rent incentive less current portion 267 287 Total liabilities 1,155 629 Commitments and contingencies Partnership capital: General partner 6,613 6,797 Unitholders 155,068 161,003 Total partnership capital 161,681 167,800 Total liabilities and partnership capital $ 162,836 $ 168,429 The accompanying condensed notes are an integral part of these financial statements. 4 DORCHESTER MINERALS, L.P. (A Delaware Limited Partnership) CONDENSED STATEMENTS OF OPERATIONS (In Thousands except Earnings per Unit) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Operating revenues: Royalties $ 11,113 $ 11,817 $ 20,782 $ 23,764 Net profits interests 6,257 5,322 11,201 11,878 Lease bonus 224 5,972 317 6,736 Other 19 17 27 29 Total operating revenues 17,613 23,128 32,327 42,407 Costs and expenses: Operating, including production taxes 1,023 969 1,991 1,819 Depletion and amortization 3,873 4,813 7,694 9,521 General and administrative expenses 767 751 1,710 1,604 Total costs and expenses 5,663 6,533 11,395 12,944 Operating income 11,950 16,595 20,932 29,463 Other income, net 132 194 273 386 Net earnings $ 12,082 $ 16,789 $ 21,205 $ 29,849 Allocation of net earnings: General partner $ 341 $ 547 $ 601 $ 925 Unitholders $ 11,741 $ 16,242 $ 20,604 $ 28,924 Net earnings per common unit (basic and diluted) $ 0.42 $ 0.58 $ 0.73 $ 1.02 Weighted average common units outstanding 28,240 28,240 28,240 28,240 The accompanying condensed notes are an integral part of these financial statements. 5 DORCHESTER MINERALS, L.P. (A Delaware Limited Partnership) CONDENSED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended June 30, 2007 2006 Net cash provided by operating activities $ 27,908 $ 44,511 Cash flows provided by investing activities: Proceeds from related party note receivable 26 26 Total cash flows provided by investing activities 26 26 Cash flows used in financing activities: Distributions paid to general partner and unitholders (27,324 ) (44,567 ) Increase (decrease) in cash and cash equivalents 610 (30 ) Cash and cash equivalents at January 1, 13,927 23,389 Cash and cash equivalents at June 30, $ 14,537 $ 23,359 The accompanying condensed notes are an integral part of these financial statements. 6 DORCHESTER MINERALS, L.P. (A Delaware Limited Partnership) NOTES TO THE CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation: Dorchester Minerals, L.P. is a publicly traded Delaware limited partnership that was formed in December 2001, and commenced operations on January 31, 2003. The condensed financial statements reflect all adjustments (consisting only of normal and recurring adjustments unless indicated otherwise) that are, in the opinion of management, necessary for the fair presentation of our financial position and operating results for the interim period. Interim period results are not necessarily indicative of the results for the calendar year. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for additional information. Per-unit information is calculated by dividing the income applicable to holders of our common units by the weighted average number of units outstanding. Certain amounts in the 2006 financial statements have been reclassified to conform with the 2007 presentation.Such reclassifications did not impact net income, total assets, or total liabilities. 2.Contingencies: In January 2002, some individuals and an association called Rural Residents for Natural Gas Rights sued Dorchester Hugoton, Ltd., along with several other operators in Texas County, Oklahoma. Dorchester Minerals Operating LP, the operating partnership now owns and operates the properties formerly owned by Dorchester Hugoton. These properties contribute a major portion of the Net Profits Interests amounts paid to us. The plaintiffs consist primarily of Texas County, Oklahoma residents who, in residences located on leases use natural gas from gas wells located on the same leases, at their own risk, free of cost. The plaintiffs seek declaration that their domestic gas use is not limited to stoves and inside lights and is not limited to a principal dwelling as provided in the oil and gas leases entered into in the 1930s to the 1950s. Plaintiffs' claims against defendants include failure to prudently operate wells, violation of rights to free domestic gas, and fraud. Plaintiffs also seek certification of class action against defendants. On October 1, 2004, the plaintiffs severed claims against the operating partnership regarding royalty underpayments. On April 9, 2007, plaintiffs, for immaterial costs, dismissed with prejudice all claims against the operating partnership regarding domestic gas use.The operating partnership believes plaintiffs' remaining claim regarding royalty underpayments is completely without merit. An adverse decision could reduce amounts we receive from the Net Profits Interests. The Partnership and the operating partnership are involved in other legal and/or administrative proceedings arising in the ordinary course of their businesses, none of which have predictable outcomes and none of which are believed to have any significant effect on financial position or operating results. 3.Distributions to Holders of Common Units: Since commencing operations on January31, 2003, unitholder cash distributions per common unit have been: Per Unit Amount 2003 2004 2005 2006 2007 First Quarter $ 0.206469 $ 0.415634 $ 0.481242 $ 0.729852 $ 0.461146 Second Quarter $ 0.458087 $ 0.415315 $ 0.514542 $ 0.778120 $ 0.473745 Third Quarter $ 0.422674 $ 0.476196 $ 0.577287 $ 0.516082 Fourth Quarter $ 0.391066 $ 0.426076 $ 0.805543 $ 0.478596 Distributions beginning with the third quarter of 2004 were paid on 28,240,431 units; previous distributions were paid on 27,040,431 units.Fourth quarter distributions shown above are paid in the first calendar quarter of the following year.Our partnership agreement requires the next cash distribution to be paid by November15, 2007. 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview We own producing and nonproducing mineral, royalty, overriding royalty, net profits and leasehold interests. We refer to these interests as the Royalty Properties. We currently own Royalty Properties in 573 counties and parishes in 25 states. Dorchester Minerals Operating LP, a Delaware limited partnership owned directly and indirectly by our general partner, holds working interests properties and a minor portion of mineral and royalty interest properties. We refer to Dorchester Minerals Operating LP as the “operating partnership.” We directly and indirectly own a 96.97% net profits overriding royalty interest in property groups primarily made up of the three NPI's created when we commenced operations and the 2003-2006 NPI. We refer to our net profits overriding royalty interest in these property groups as the Net Profits Interests. We currently receive monthly payments equaling 96.97% of the preceding month’s net profits actually realized by the operating partnership from three of the property groups. In accordance with our partnership agreement we have the continuing right and obligation to create additional Net Profits Interests by transferring properties to the operating partnership subject to the reservation of a Net Profits Interest identical to the Net Profits Interests created when we commenced operations in 2003. The purpose of such Net Profits Interests is to avoid the Partnership’s participation as a working interest or other cost expense-bearing owner that could result in unrelated business taxable income. Net profits interest payments are not considered unrelated business taxable income for tax purposes. One such Net Profits Interest was created for each of calendar years 2003 through 2006 by transferring various properties to the operating partnership subject to a Net Profits Interest. These interests were subsequently combined and we currently refer to them as the 2003-2006 NPI. As of June 30, 2007, cumulative operating and development costs presented in the following table, which include amounts equivalent to an interest charge, exceeded cumulative revenues of the 2003-2006 NPI, resulting in a cumulative deficit. All cumulative deficits (which represent cumulative excess of operating and development costs over revenue received) are borne 100% by our General Partner until the 2003-2006 NPI recovers the deficit amount. Once in profit status, we will receive the Net Profits Interest payment attributable to these properties. Our financial statements do not reflect activity attributable to properties subject to Net Profits Interests that are in a deficit status.Consequently, Net Profits Interest payments, and production sales volumes and prices set forth in other portions of this quarterly report do not reflect amounts attributable to the 2003-2006 NPI. The following table sets forth cash receipts and disbursements attributable to the 2003-2006 Net Profits Interest: 2003-2006 Net Profits Interest Cash Basis Results (in Thousands) Cumulative Total at December 31, 2006 Six Months Ended June 30, 2007 Cumulative Total at June 30, 2007 Cash received for revenue $ 4,945 $ 1,327 $ 6,272 Cash paid for operating costs (852 ) (220 ) (1,072 ) Cash paid for development costs (4,311 ) (1,289 ) (5,600 ) Net cash (paid) received $ (218 ) $ (182 ) $ (400 ) Cumulative NPI Deficit $ (218 ) $ (400 ) $ (400 ) The development costs pertain to more properties than the properties producing revenue due to timing differences between operating partnership expenditures and oil and gas production and payments to the operating partnership.Amounts in the above table reflect the operating partnership’s ownership of the subject properties.Net Profits Interest payments to us, if any, will equal 96.97% of the cumulative net profits actually received by the operating partnership attributable to subject properties.The above financial information attributable to the 2003-2006 NPI may not be indicative of future results of the 2003-2006 NPI and may not indicate when the deficit status may end and when Net Profits Interest payments may begin from the 2003-2006 NPI. 8 Commodity Price Risks Our profitability is affected by volatility in prevailing oil and natural gas prices. Oil and natural gas prices have been subject to significant volatility in recent years in response to changes in the supply and demand for oil and natural gas in the market and general market volatility. Results of Operations Three and Six Months Ended June 30, 2007 as compared to Three and Six Months Ended June30, 2006 Normally, our period-to-period changes in net earnings and cash flows from operating activities are principally determined by changes in oil and natural gas sales volumes and prices. Our portion of oil and natural gas sales and weighted average prices were: Three Months Ended Six Months Ended June 30, March 31, June 30, Accrual Basis Sales Volumes: 2007 2006 2007 2007 2006 Royalty Properties Gas Sales (mmcf) 838 1,014 858 1,696 1,979 Royalty Properties Oil Sales (mbbls) 79 84 74 153 169 Net Profits Interests Gas Sales (mmcf) 1,035 1,140 1,016 2,051 2,266 Net Profits Interests Oil Sales (mbbls) 4 4 4 8 7 Accrual Basis Weighted Average Sales Price: Royalty Properties Gas Sales ($/mcf) $ 7.71 $ 6.18 $ 6.60 $ 7.15 $ 6.77 Royalty Properties Oil Sales ($/bbl) $ 59.13 $ 65.86 $ 53.87 $ 56.58 $ 61.25 Net Profits Interests Gas Sales ($/mcf) $ 7.82 $ 5.80 $ 6.74 $ 7.28 $ 6.61 Net Profits Interests Oil Sales ($/bbl) $ 56.62 $ 53.51 $ 46.41 $ 51.66 $ 50.61 Accrual Basis Production Costs Deducted under the Net Profits Interests ($/mcfe) (1) $ 2.06 $ 1.36 $ 2.08 $ 2.07 $ 1.55 (1) Provided to assist in determination of revenues; applies only to Net Profits Interest sales volumes and prices. Oil sales volumes attributable to our Royalty Properties during the second quarter decreased 6.0% from 84 mbbls in 2006 to 79 mbbls in 2007. Oil sales volumes attributable to our Royalty Properties during the first six months decreased 9.5% from 169 mbbls in 2006 to 153 mbbls in 2007. Natural gas sales volumes attributable to our Royalty Properties during the second quarter decreased 17.4% from 1,014 mmcf in 2006 to 838 mmcf in 2007. Natural gas sales volumes attributable to our Royalty Properties during the first six months decreased 14.3% from 1,979 in 2006 to 1,696 mmcf in 2007. The decreases in oil and natural gas sales volumes were primarily attributable to wells completed in the T-Patch Field in early 2006.As previously reported, these wells have exhibited significant production declines after initially producing at anomalously high rates. In addition, first sales from recent completions in this Field and the Jeffress Field occurred in late May and June 2007.Cash receipts during the quarter attributable to these new wells were insignificant.In addition, Royalty Properties located in South Texas and the Mid-Continent experienced weather-related production disruptions throughout the first quarter and portions of the second quarter. Oil sales volumes attributable to our Net Profits Interests during the second quarter and first six months of 2007 were virtually unchanged when compared to the same periods of 2006.Natural gas sales volumes attributable to our Net Profits Interests during the second quarter and first six months of 2007 decreased from the same periods of 2006.Second quarter sales of 1,035 mmcf during 2007 were 9.2% less than 1,140 mmcf during 2006.First six month sales of 2,051 mmcf during 2007 were 9.5% less than 2,266 mmcf during 2006.The natural gas sales volume decreases were a result of natural reservoir decline, scheduled equipment and facility maintenance and January weather-related production disruptions.Production sales volumes and prices from the 2003-2006 NPI are excluded from the above table.See “Overview” above. Weighted average oil sales prices attributable to our interest in Royalty Properties decreased 10.2% from $65.86/bbl during the second quarter of 2006 to $59.13/bbl during the second quarter of 2007 and 7.6% from $61.25/bbl during the first six months of 2006 to $56.58/bbl during the first six months of 2007.Second quarter weighted average natural gas sales prices from Royalty Properties increased 24.8% from $6.18/mcf during 2006 to $7.71/mcf during 2007.The six months ended June 30 weighted average partnership natural gas sales prices increased 5.6% from $6.77/mcf during 2006 to $7.15/mcf during 2007.Both oil and natural gas price changes resulted from changing market conditions. 9 Second quarter weighted average oil sales prices from the Net Profits Interests’ properties increased 5.8% from $53.51/bbl in 2006 to $56.62/bbl in 2007.The first six months’ Net Profits Interests’ oil sales prices increased 2.1% from $50.61/bbl in 2006 to $51.66/bbl in 2007.Weighted average natural gas sales prices attributable to the Net Profits Interests increased during the second quarter and first six months of 2007 compared to the same periods of 2006.Second quarter natural gas sales prices of $7.82/mcf in 2007 were 34.8% greater than $5.80/mcf in 2006.The six months ended June 30, 2007 natural gas prices increased 10.1% to $7.28/mcf from $6.61/mcf in the same period of 2006.Changing market conditions resulted in increased oil prices.Natural gas sales price increases resulted from changing market conditions plus abnormal natural gas liquid payments. In an effort to provide the reader with information concerning prices of oil and gas sales that correspond to our quarterly distributions, management calculates the weighted average price by dividing gross revenues received by the net volumes of the corresponding product without regard to the timing of the production to which such sales may be attributable.This “indicated price” does not necessarily reflect the contract terms for such sales and may be affected by transportation costs, location differentials, and quality and gravity adjustments. While the relationship between our cash receipts and the timing of the production of oil and gas may be described generally, actual cash receipts may be materially impacted by purchasers’ release of suspended funds and by purchasers' prior period adjustments. Cash receipts attributable to our Net Profits Interests during the 2007 second quarter totaled $4,978,000. These receipts generally reflect oil and gas sales from the properties underlying the Net Profits Interests during February through April 2007.The weighted average indicated prices for oil and gas sales during the 2007 second quarter attributable to the Net Profits Interests were $50.75/bbl and $6.92/mcf, respectively. Cash receipts attributable to our Royalty Properties during the 2007 second quarter totaled $9,956,000. These receipts generally reflect oil sales during March through May 2007 and gas sales during February through April 2007.The weighted average indicated prices for oil and gas sales during the 2007 second quarter attributable to the Royalty Properties were $57.21/bbl and $7.16/mcf, respectively. Our second quarter net operating revenues decreased 23.8% from $23,128,000 during 2006 to $17,613,000 during 2007.Net operating revenues for the first six months of 2007 decreased 23.8% from $42,407,000 during 2006 to $32,327,000 during 2007. Both the quarterly and six month decreases resulted primarily from decreased lease bonus revenues.First quarter 2006 net operating revenues included a non-refundable lease bonus payment of $616,000 related to our Arkansas lease transactions and the second quarter of 2006 net operating revenues included $5,535,000 additional Arkansas lease bonus payment plus other lease bonuses of $717,000. Costs and expenses decreased 13.3% from $6,533,000 during the second quarter of 2006 to $5,663,000 during the second quarter of 2007, while six month ended June 30 costs and expenses decreased 12.0% from $12,944,000 during 2006 to $11,395,000 during 2007.Such decreases primarily resulted from decreased depletion and amortization, offset by increased general and administrative expenses and ad valorem taxes associated with increased oil and gas ad valorem valuations. Depletion and amortization decreased 19.5% during the second quarter ended June 30, 2007 and 19.2% during the six months ended June 30, 2007 when compared to the same periods of 2006.The decreases from $4,813,000 and $9,521,000 during the second quarter and six months ended June 30, 2006 respectively, to $3,873,000 and $7,694,000 during the same periods of 2007 respectively, resulted from a lower depletable base due to effects of previous depletion and upward revisions in oil and gas reserve estimates at 2006 year end. We received cash payments in the amount of $221,000 from various sources during the second quarter of 2007 including lease bonuses attributable to 37 consummated leases and pooling elections located in five counties and parishes in three states. The consummated leases reflected royalty terms ranging up to 30% and lease bonuses ranging up to $300/acre. 10 We received division orders, or otherwise identified, 72 new wells completed on our Royalty Properties and Net Profit Interests located in 32 counties and parishes in eight states during the second quarter of 2007. The operating partnership elected to participate in nine wells to be drilled on our Net Profits Interests located in four counties in three states. Selected new wells and the royalty interests owned by us and the working and net revenue interests owned by the operating partnership are summarized in the following table.This table does not include wells drilled in the Fayetteville Shale Trend as they are detailed in a subsequent discussion and table. County DMLP DMOLP Test Rates per day State /Parish Operator Well Name NRI(2) WI(1) NRI(2) Gas, mcf Oil, bbls TX Hidalgo El Paso E & P Company Coates A-36 6.4228 % 0.0000 % 0.0000 % 13,334 167 TX Starr EOG Resources Southwest Texas Corp #8 5.1208 % 0.0000 % 0.0000 % 5,169 136 OK Caddo Apache Corporation Trogdon 3-9 1.4063 % 0.0000 % 0.0000 % 4,737 1 TX Panola Chesapeake Operating Bill Powers A 7 5.5211 % 0.0000 % 0.0000 % 952 27 AR Conway SEECO Jerome Carr #1-31H 2.1876 % 0.0000 % 0.0000 % 1,622 0 TX Matagorda Deep Rock Resources Flowers Foundation #3 1.7439 % 0.0000 % 0.0000 % 1,250 47 TX Upton Southwest Royalties R S Windham C #3 0.5859 % 0.0000 % 0.0000 % 70 525 TX Loving Chaparral Energy E O Schawe #15 4.1667 % 0.0000 % 0.0000 % 380 2 TX Hidalgo Dan A. Hughes Coates-Dorchester #3 6.2500 % 6.2500 % 4.6875 % 4,209 70 AR Logan Hanna Oil & Gas Mixon 1-21 0.0000 % 3.0901 % 3.0901 % 1,031 0 (1)
